8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David FELTON, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA;  James P. Bailey, United StatesMagistrate Judge;  Jerry Clayton;  H. M. Michaux;Durham County; Durham City, Defendants-Appellees.
No. 93-6556.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  October 13, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-93-153-F)
David Felton, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
David Felton appeals from the district court's orders dismissing without prejudice his 42 U.S.C. § 1983 (1988) complaint, and denying his subsequently-filed motion to amend his complaint.  Our review of the record and the district court's opinions discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Felton v. State of North Carolina, No. CA-93-153-F (E.D.N.C. Apr. 19, 1993 and May 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED